Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the amendment filed 2/14/2022, claims 1, 4, 5, 9 and 21 have been amended, claims 2, 3, 8, 10-20, 22 and 26 have been cancelled, and new claims 27-36 are added. Claims 1, 4-7, 9, 21, 23-25 and 27-36 are pending and under examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 9, 21, 23-25 and 27-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 9, 21, 23-25 and 27-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “a pressure sensor” in lines 6-7. It is ambiguous which renders the claim indefinite because it is unclear whether the phrase means a single sensor or a plurality of pressure sensors. In particular, it appears that the phrase refers to the single sensor because the languages in 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-7, 9, 21, 23-25 and 27-34 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Muir et al (U.S. Patent Application Publication 2018/0082601), hereinafter Muir, or, in the alternative, under 35 U.S.C. 103 as obvious over Muir in view of Macura et al (U.S. Patent Application Publication 2010/0052253), hereinafter Macura.
Regarding claim 1, Muir discloses an end user-programmable tile (Abstract) comprising: 
an exterior shell configured to withstand at least three hundred pounds of force (polymer disk 185 in FIG. 1; ¶0026: “connecting device 105 to polymer disk 185 may include inserting device 105 in polymer disk 185.”; ¶0040 teaches “a circular receptacle of a polymer disk” used for physical interaction games, suggesting that the disk is durable sufficient to withstand commercially acceptable forces; Alternatively, Muir does not explicitly disclose that it is at least three hundred pounds of force. However, the three hundred pounds of force would be obvious range of designing durable game device not to break an adult stepping on by accident in order to withstand the adult safely. Indeed, the Applicant’s own specification does not provide any specific weight limit but merely describes “The tiles are durable 1,” supporting that it would be well-known and obvious to withhold the adults’ weights.);
a light (LEDs 170 in FIG. 1);
a speaker (speaker system 425 in FIG. 4; ¶0051: “FIG. 4 depicts a block diagram of a computing device 400 suitable for implementing the present systems and methods.  The device 400 may be an example of device 105 and/or computing device 150 illustrated in FIG. 1.”);
a pressure sensor configured to detect a pressure applied to the exterior shell (one or more buttons 180 in FIG. 1; The button reads on the pressure sensor in light of the specification.2); and 
a processor configured to execute program instructions from a program created by an end user (control module 145 in FIG. 1; ¶0042: “program module 205 may enable a user to enter a program mode and/or game mode in conjunction with detecting one or more buttons being pressed such as buttons 180.  In some cases, program module 205 may detect a user pressing a predetermined sequence of the one or more buttons enabling one or more modes of device 105.”; ¶0059: “In some embodiments, the device 500 may be part of an Arduino, raspberry pi, or other programmable device.  The aspect of some operations of a system such as that shown in FIG. 5 are readily known in the art and are not discussed in detail in this application.”), wherein the program is modifiable by the end user to permit the end user to customize output from at least one of the light and the speaker (¶0031: “For example, a user may write and/or modify one or more programs configured to control an aspect of device 105 such as a program to cause LEDs 170 to display a pattern of light.”), and wherein the output occurs in response to the pressure sensor detecting pressure applied to the exterior shell (¶0029: “In some cases, one or more modes of device 105 may be enabled in relation to pressing the one or more 
Alternatively, Muir does not explicitly disclose the polymer disk is not a tile; and the exterior shell configured to withstand at least three hundred pounds of force.
Macura discloses a playable tile (Abstract) comprising the exterior shell configured to withstand at least three hundred pounds of force (11 and 13 in FIG. 2 and 3; the shell is to withstand an adult to stand and jump: ¶0036: “To start his turn the player has to stand on this tile,” and ¶0039: “he jumps, landing with one foot in each square”; Alternatively, although Macura teaches the shell is to withstand an adult to stand and jump (¶¶0036 and 0039), it does not explicitly disclose that it is at least three hundred pounds of force. However, the three hundred pounds of force would be obvious range of designing durable game mat to support an adult jumping and standing in order to withstand the adult safely. Indeed, the Applicant’s own specification does not provide any specific weight limit but merely describes “The tiles are durable enough to withstand the weight of a large adult3,” supporting that it would be well-known and obvious to withhold the adults’ weights. ).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Muir by adding the playable tile as taught in Macura in order to provide “play[able] games on a floor” (¶0002 of Macura).

Regarding claim 4, Muir further discloses that the pressure sensor comprises a plurality of pressure sensors (¶0028: “one or more buttons 180”).

Regarding claim 5, the combination of Muir and Macura further discloses that the exterior shell defines a shape and the plurality of pressure sensors comprise a plurality of corner pressure sensors, 

Regarding claim 6, Muir further discloses that the exterior shell defines an opening through the exterior shell, the opening configured to be used as a handle (¶0026 teaches an opening for insertion, which can be used as a handle: “connecting device 105 to polymer disk 185 may include inserting device 105 in polymer disk 185.”).

Regarding claim 7, Muir further discloses that the processor is further configured to transmit signals to a remote controller indicating a detection of pressure applied to the exterior shell (¶0030: “computing device 150 includes a mobile application that interfaces with one or more functions of device 105 and/or control module 145.”; ¶0042: “program module 205 may enable a user to enter a program mode and/or game mode in conjunction with detecting one or more buttons being pressed such as buttons 180.  In some cases, program module 205 may detect a user pressing a predetermined sequence of the one or more buttons enabling one or more modes of device 105.”).

Regarding claim 9, Muir further discloses at least one of: a radio frequency identity chip reader; a near-field communication receiver; an optical scanner; a microphone; and a temperature sensor (¶0029: “Examples of sensor 125 may include any combination of a magnetic sensor, proximity sensor, boundary sensor, light beam sensor, motion sensor, accelerometer, global positioning system (GPS) sensor, Wi-Fi positioning system sensor, capacitance sensor, radio frequency sensor, near-field sensor, 

Regarding claim 21, the combination of Muir and Macura further discloses that the pressure sensor is configured to provide a signal indicating an amount of the pressure applied to the exterior shell (¶0023 of Macura: “The tiles also have tact switches, so they can sense when someone is standing on them.”).

Regarding claim 23, the combination of Muir and Macura teaches a set of modular tiles comprising a plurality of tiles, wherein each tile is the tile of claim 1 (FIG. 2 of Macura).

Regarding claim 24, Muir further discloses that the processor is configured to receive the program created by the end user from a remote controller (¶0044: “program module 205 may establish a connection between device 105 and a user interface of a computing device.  (e.g., user interface 135) In some cases, the connection may include a wired connection and/or a wireless connection.  The connection established and maintained by program module 205 may enable a user to program device 105 via the user interface.”).

Regarding claim 25, Muir further discloses that the program is created by the end user with the remote controller (¶0044: “program module 205 may establish a connection between device 105 and a user interface of a computing device.  (e.g., user interface 135) In some cases, the connection may include a wired connection and/or a wireless connection.  The connection established and maintained by program module 205 may enable a user to program device 105 via the user interface. In some cases, 

Regarding claim 27, Muir further discloses that the program is modifiable by the end user to permit the end user to customize output from the light (¶0041: “Program module 205 may enable a user to program the LEDs to turn on/off, program the LEDs to show a pattern, color, or shape …”).

Regarding claim 28, Muir further discloses that the light is configured to output a first response in response to a detection of pressure applied to the exterior shell based on a first end user modification to the program, and configured to output a second response in response to a detection of pressure applied to the exterior shell based on a second end user modification to the program, the second color being different from the first color (¶0041: “Program module 205 may enable a user to program the LEDs to turn on/off, program the LEDs to show a pattern, color, or shape …”; ¶0040: “For example, light may be emitted from the LEDs in a predetermined sequence such as a first LED emitting a light followed by a second LED, followed by a third LED, followed by the first LED again, followed by the third LED, followed by the second LED, followed by a fourth LED, and so on.”).
Muir does not explicitly disclose that the response comprises outputting a color. 
The examiner takes OFFICIAL NOTICE that confirming the detection of input, i.e. pressure, by lightening associated light, was old and well known in the art at the time of applicant's invention, as it provides means to provide feedback in response to the user input and, therefore, enable users to receive confirmation on actions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as 

Regarding claim 29, Muir further discloses that the processor is configured to send at least one end user-customized light command to the light based on end user modification to the program (¶0041: “Program module 205 may enable a user to program the LEDs to turn on/off, program the LEDs to show a pattern, color, or shape …”).

Regarding claim 30, Muir further discloses that the program is modifiable by the end user to permit the end user to customize output from the speaker (¶0034: “In some embodiments, audio module 215 may enable a user to play a sound, create a sound, and/or store a sound on a device such as device 105… In some cases, audio module 215 may include one or more microphones and/or one or more speakers.”; ¶0046: “In further embodiments, the audio module 215 may telecommunicate with other wired or wireless programmable devices.”).

Regarding claim 31, Muir further discloses that the speaker is configured to output a first response in response to a detection of pressure applied to the exterior shell based on a first end user modification to the program, and configured to output a second response in response to a detection of pressure applied to the exterior shell based on a second end user modification to the program, the second sound being different from the first sound (¶0034: “In some embodiments, audio module 215 may enable a user to play a sound, create a sound, and/or store a sound on a device such as device 
Muir further discloses that outputting audio (¶0057: “In other embodiments, when an input/output 540 is programmable for an export state, the input/output 252 may drive external devices such as LEDs, audio, etc.”) but does not explicitly disclose that the response comprises outputting a sound. 
The examiner takes OFFICIAL NOTICE that confirming the detection of input, i.e. pressure, by triggering existing output signals such as audio, was old and well known in the art at the time of applicant's invention, as it provides means to provide feedback in response to the user input and, therefore, enable users to receive confirmation on actions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 32, Muir further discloses that the processor is configured to send at least one end user-customized audio command to the speaker based on end user modification to the program (¶0034: “In some embodiments, audio module 215 may enable a user to play a sound, create a sound, and/or store a sound on a device such as device 105… In some cases, audio module 215 may include one 

Regarding claim 33, Muir further discloses that the program is modifiable by the end user to permit the end user to customize output from the light and the speaker (¶0041: “Program module 205 may enable a user to program the LEDs to turn on/off, program the LEDs to show a pattern, color, or shape …”; ¶0046: “In further embodiments, the audio module 215 may telecommunicate with other wired or wireless programmable devices.”).

Regarding claim 34, Muir further discloses that the light comprises a plurality of lights (LEDs 170 in FIG. 1).

Claim(s) 35-36 is/are rejected under 35 U.S.C. 103 as obvious over Muir, in the alternative, in view of Macura, and further in view of Tillman, Sr. (U.S. Patent 5,971,761), hereinafter Tillman.
Regarding claim 35, Muir does not explicitly disclose a foot comprising a spring and the pressure sensor.
Tillman discloses an educational electronic mat (Abstract) comprising a foot comprising a spring and the pressure sensor (FIG. 2a; col. 4, ll. 11-20: “As illustrated in FIG. 2(a), the diffuser 16, responding to pressure on a transparent or translucent zone 12, can move to impinge adjacent electrical conducting contacts 19 on to oppositely disposed contact points 20 located on a middle layer flexible printed circuit board 21 and at the same time also compresses resilient blocks 22, which, upon pressure release, spring back into an original shape and position and thereby moving the diffuser 16 along with contacts 19 back to their original location as seen in FIG. 2.”).


Regarding claim 36, the combination of Muir and Tillman further discloses that the foot passes through at least a portion of the exterior shell (Tillman, FIG. 2a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. 21.
        2 Spec. 18 “Sensors: to receive input from the environment (button press, motion, touch, temperature, sound etc.) " Sensors: to detect motion may include subcomponents to be operated upon by a player, such as a rotatable dial, a toggle switch, etc.”; Spec. 11 “The tiles can sense when they have been stepped on or pressed using switches at the four corners acting like microswitch buttons …”
        3 Spec. 21.